* * * * * * * * * * *
The Rules of Appellate procedure require that a notice of appeal be filed and received within 30 days after receipt of a final order. N.C. App. Rule 18(b). According to the records of the Industrial Commission, plaintiff received the Order on March 23, 2005. Therefore, the notice of appeal of this Order as well as the Orders referenced within the Order is not timely filed.
Plaintiff has appealed the Opinion and Award of September 1, 2004 of the Full Commission to the Court of Appeals, which removes this matter from the jurisdiction of the Full Commission. Therefore, the Industrial Commission does not have the authority to rule on these motions at this time.
This the __ day of April 2005.
                                                S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
  S/_____________ PAMELA T. YOUNG COMMISSIONER